Exhibit 10.1

 

TAX SHARING AGREEMENT

 

BETWEEN

 

STARZ

 

AND

 

LIBERTY MEDIA CORPORATION

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

SECTION 1.

Definition of Terms

1

 

 

SECTION 2.

Allocation of Tax Liabilities, Tax Benefits and Certain Losses

12

 

 

 

 2.1

Liability for and the Payment of Taxes

12

 2.2

Allocation Rules

13

 

 

 

SECTION 3.

Preparation and Filing of Tax Returns

17

 

 

 

 3.1

Combined Returns

17

 3.2

Separate Returns

17

 3.3

Provision of Information

17

 3.4

Special Rules Relating to the Preparation of Tax Returns

17

 

 

 

SECTION 4.

Tax Payments

19

 

 

 

 4.1

Payment of Taxes to Tax Authority

19

 4.2

Indemnification Payments

19

 4.3

Payments for Tax Refunds and Tax Benefits

20

 4.4

Interest on Late Payments

20

 4.5

Initial Determinations and Subsequent Adjustments

20

 4.6

Tax Consequences of Payments

21

 

 

 

SECTION 5.

Assistance and Cooperation

21

 

 

 

 5.1

Cooperation

21

 5.2

Supplemental Rulings

22

 

 

 

SECTION 6.

Tax Records

23

 

 

 

 6.1

Retention of Tax Records

23

 6.2

Access to Tax Records

23

 6.3

Confidentiality

24

 6.4

Delivery of Tax Records

24

 

 

 

SECTION 7.

Restrictions on Certain Actions of Distributing and Spinco; Indemnity

24

 

 

 

 7.1

Restrictive Covenants

24

 7.2

Distributing Indemnity

25

 7.3

Spinco Indemnity

26

 7.4

Scope

26

 7.5

Notices of Tax Contests

26

 7.6

Control of Tax Contests Generally

27

 7.7

Cooperation

27

 7.8

Joint Claims

27

 

i

--------------------------------------------------------------------------------


 

 7.9

Spinco Claims

28

 7.10

Other Claims

28

 

 

SECTION 8.

General Provisions

29

 

 

 8.1

Termination

29

 8.2

Predecessors or Successors

29

 8.3

Expenses

29

 8.4

Governing Law; Jurisdiction

29

 8.5

Waiver of Jury Trial

30

 8.6

Notices

30

 8.7

Counterparts

31

 8.8

Binding Effect; Assignment

31

 8.9

Severability

31

 8.10

Amendments; Waivers

31

 8.11

Effective Date

32

 8.12

Change in Law

32

 8.13

Authorization, Etc.

32

 8.14

No Third Party Beneficiaries

32

 8.15

Entire Agreement

32

 8.16

No Strict Construction; Interpretation

32

 8.17

Headings

33

 8.18

Assignment of Rights under the Split-off Tax Sharing Agreement

33

 

ii

--------------------------------------------------------------------------------


 

TAX SHARING AGREEMENT

 

THIS TAX SHARING AGREEMENT (this “Agreement”) is entered into as of January 11,
2013, between Starz, a Delaware corporation formerly known as Liberty Media
Corporation (“Distributing”), and Liberty Media Corporation, a Delaware
corporation formerly known as Liberty Spinco, Inc. (“Spinco”).  Unless otherwise
indicated, all “Section” references in this Agreement are to sections of this
Agreement.

 

RECITALS

 

WHEREAS, Spinco is a wholly owned subsidiary of Distributing;

 

WHEREAS, the Board of Directors of Distributing has determined that it would be
appropriate and desirable for Distributing to separate the Spinco Business from
the Distributing Business;

 

WHEREAS, the Board of Directors of Spinco has approved such transaction;

 

WHEREAS, following the Contribution, Distributing intends to distribute its
entire interest in the stock of Spinco to the holders of Liberty Capital Common
Stock in what is intended to qualify as a tax-free transaction described under
Sections 368(a), 355 and 361 of the Code (the “Distribution”);

 

WHEREAS, the parties set forth in the Reorganization Agreement the principal
arrangements between them regarding the separation of the Spinco Business from
the Distributing Business; and

 

WHEREAS, the parties desire to provide for and agree upon the allocation between
the parties of liabilities for Taxes and credits for Tax Benefits arising prior
to, as a result of, and subsequent to the Distribution, and to provide for and
agree upon other matters relating to Taxes.

 

NOW, THEREFORE, in consideration of the foregoing and the covenants and
agreements set forth below, and intending to be legally bound hereby,
Distributing and Spinco hereby agree as follows:

 

SECTION 1.  Definition of Terms.  For purposes of this Agreement (including the
recitals hereof), the following terms have the following meanings:

 

“Affiliate” means with respect to any Person, any other Person that directly or
indirectly, through one or more intermediaries, Controls, is Controlled by, or
is under common Control with, such first Person; provided, that, for any purpose
hereunder, none of the persons listed in clause (i), (ii) or (iii) shall be
deemed to be Affiliates of any person listed in any other such clause: 
(i) Spinco and each of the other members of the Spinco Group, (ii) Distributing
and each of the other members of the Distributing Group, and (iii) Liberty
Interactive and each of its Subsidiaries.

 

1

--------------------------------------------------------------------------------


 

“Agreement” has the meaning set forth in the preamble hereof.

 

“Ascent” means Ascent Capital Group, Inc., a Delaware corporation.

 

“business day” means any day other than a Saturday, Sunday or a day on which
banking institutions in New York City, New York or London, England are
authorized or required by law or executive order to close.

 

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time, or any successor law.

 

“Combined Return” means (i) with respect to any Tax Return for a Tax Year
beginning on or before the Distribution Date, any Tax Return that includes Tax
Items of both the Distributing Business and the Spinco Business, determined in
accordance with the allocation rules of Section 2.2, and (ii) with respect to
any Tax Return for a Tax Year beginning after the Distribution Date, any Tax
Return that includes one or more members of the Distributing Group and one or
more members of the Spinco Group.

 

“Company” means Distributing or Spinco, as the context requires.

 

“Compensatory Equity Interests” means stock, equity interests, options, stock
appreciation rights, or other similar rights with respect to the equity of any
entity granted prior to the Distribution in connection with employee,
independent contractor or director compensation (including, for the avoidance of
doubt, stock, equity interests, options, stock appreciation rights, or other
similar rights issued in substitution for any of the foregoing by reason of the
Distribution or any subsequent transaction).

 

“Consolidated Group” means a group filing (or required to file) consolidated
federal income Tax Returns for any Tax Year (or portion thereof), within the
meaning of Treasury Regulations Section 1.1502-1(h).

 

“Contribution” has the meaning given to such term in the Reorganization
Agreement.

 

“Control” means, with respect to any Person, the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through ownership of securities or partnership,
membership, limited liability company, or other ownership interests, by contract
or otherwise and the terms “Controlling” and “Controlled” have meanings
correlative to the foregoing.

 

“Conversion Tax Materials” means the representation letters and any other
materials delivered by Distributing to Baker Botts L.L.P. in connection with the
delivery of the Starz Conversion Opinion.

 

“Conversion Tax-Related Losses” means any Losses resulting from the failure of
the Starz Conversion to qualify (i) as a tax-free transaction described under
Section 368(a)(1)(E) of the Code (except with respect to cash received in lieu
of

 

2

--------------------------------------------------------------------------------


 

fractional shares), or (ii) in whole for nonrecognition of income, gain and loss
for U.S. federal income tax purposes to Distributing, each of its Subsidiaries
at the effective time of the Starz Conversion and the holders of Liberty Starz
Common Stock (except with respect to cash received in lieu of fractional
shares).

 

“Conversion Transaction Taxes” means any Taxes resulting from the Starz
Conversion.

 

“Disclosing Party” has the meaning set forth in Section 6.3.

 

“Discovery” means Discovery Communications, Inc., a Delaware corporation.

 

“Distributing” has the meaning set forth in the preamble hereof.

 

“Distributing Acquired Subsidiary” has the meaning set forth in Section 2.2(j).

 

“Distributing Business” means, (i) with respect to any Tax Year (or portion
thereof) ending at or before the Effective Time, the assets, liabilities, and
businesses of, and any equity or debt interests in, Starz, LLC, Starz
Entertainment LLC, Starz Media, and each of their respective Subsidiaries; and
(ii) with respect to any Tax Year (or portion thereof) beginning after the
Effective Time, the assets, liabilities, and businesses of the Distributing
Group during such Tax Year (or portion thereof).

 

“Distributing Consolidated Group” means a Consolidated Group of which
Distributing is the common parent, within the meaning of Section 1504(a)(1) of
the Code.

 

“Distributing Group” means, with respect to any Tax Year (or portion thereof)
beginning after the Effective Time, Distributing and each Subsidiary of
Distributing (but only while such Subsidiary is a Subsidiary of Distributing).

 

“Distributing Indemnitees” has the meaning set forth in Section 7.3.

 

“Distributing Section 355(e) Event” means the application of Section 355(e) of
the Code to the Distribution as a result of the Distribution being “part of a
plan (or series of related transactions) pursuant to which 1 or more persons
acquire directly or indirectly stock representing a 50-percent or greater
interest” in Distributing or any successor corporation (within the meaning of
Section 355(e) of the Code).

 

“Distributing Section 355(e) Split-off Event” means the application of
Section 355(e) of the Code to the Split-off as a result of the Split-off being
“part of a plan (or series of related transactions) pursuant to which 1 or more
persons acquire directly or indirectly stock representing a 50-percent or
greater interest” in Distributing or any successor corporation (within the
meaning of Section 355(e) of the Code).

 

“Distribution” has the meaning set forth in the recitals hereof.

 

3

--------------------------------------------------------------------------------


 

“Distribution Date” means the date on which the Distribution occurs.

 

“DTV” means DIRECTV, a Delaware corporation.

 

“Due Date” has the meaning set forth in Section 4.4.

 

“Effective Time” means the time at which the Distribution is effected on the
Distribution Date.

 

“Employing Party” means the Company whose Group includes any entity that is
required under applicable Tax law to satisfy any Tax reporting obligations with
respect to any employee, independent contractor or director compensation
attributable to any Compensatory Equity Interests; provided, however, that if an
entity in both Groups is permitted under applicable Tax Law to satisfy such Tax
reporting obligations, then the Employing Party shall mean the Company to which
the Taxes and Tax Items arising with respect to such employee, independent
contractor or director compensation are allocated pursuant to Section 2.2(h).

 

“Final Determination” means a determination within the meaning of Section 1313
of the Code or any similar provision of state or local Tax Law.

 

“Group” means the Distributing Group or the Spinco Group, as the context
requires.

 

“Interest Rate” means the Rate determined below, as adjusted as of each Interest
Rate Determination Date.  The “Rate,” means, with respect to each period between
two consecutive Interest Rate Determination Dates, a rate determined at
approximately 11:00 a.m., London time, two London business days before the
earlier Interest Rate Determination Date equal to the greater of:  (x) the sum
of (i) the six month dollar LIBOR rate as displayed on page “LR” of Bloomberg
(or such other appropriate page as may replace such page), plus (ii) 2%, and
(y) the interest rate that would be applicable at such time to a “large
corporate underpayment” (within the meaning of Section 6621(c) of the Code)
under Sections 6601 and 6621 of the Code.  Interest will be calculated on the
basis of a year of 365 days and the actual number of days for which due.

 

“Interest Rate Determination Date” means the Due Date and each March 31,
June 30, September 30 and December 31 thereafter.

 

“IRS” means the Internal Revenue Service.

 

“IRS Submissions” means the Ruling Request, each supplemental submission and any
other correspondence or supplemental materials submitted to the IRS in
connection with obtaining the Ruling.

 

“issuing corporation” has the meaning set forth in Section 3.4(f).

 

4

--------------------------------------------------------------------------------


 

“Joint Claim” means any pending or threatened Tax Contest, claim, action, suit,
investigation or proceeding brought by a third party relating to (w) any
Transaction Taxes or any Transaction Tax-Related Losses, (x) any Conversion
Transaction Taxes or any Conversion Tax-Related Losses, (y) any Split-off
Transaction Taxes, any Split-off Tax-Related Losses or any Split-off TSA
Liabilities arising from any Split-off Transaction Taxes or Split-off
Tax-Related Losses, or (z) any Tracking Stock Taxes and Losses, in each case for
which one Company is or may be indemnified by the other Company under Section 7.

 

“LGI” means Liberty Global, Inc., a Delaware corporation.

 

“Liberty Capital Common Stock” means Distributing’s Series A Liberty Capital
common stock, par value $.01 per share, and Series B Liberty Capital common
stock, par value $.01 per share.

 

“Liberty Interactive” means Liberty Interactive Corporation, a Delaware
corporation formerly known as Liberty Media Corporation.

 

“Liberty Interactive Common Stock” means Liberty Interactive’s Series A Liberty
Interactive common stock, par value $.01 per share, and Series B Liberty
Interactive common stock, par value $.01 per share.

 

“Liberty Interactive’s Liberty Starz Common Stock” means Liberty Interactive’s
Series A Liberty Starz common stock, par value $.01 per share, and Series B
Liberty Starz common stock, par value $.01 per share.  For the avoidance of
doubt, such term does not include Liberty Interactive’s Series A Liberty
Entertainment common stock, par value $.01 per share, or Series B Liberty
Entertainment common stock, par value $.01 per share.

 

“Liberty Interactive LLC” means Liberty Interactive LLC, a Delaware limited
liability company formerly known as Liberty Media LLC and Liberty Media
Corporation.

 

“Liberty Starz Common Stock” means Distributing’s Series A Liberty Starz common
stock, par value $.01 per share, and Series B Liberty Starz common stock, par
value $.01 per share.

 

“Losses” means any and all damages, losses, deficiencies, liabilities,
obligations, penalties, judgments, settlements, claims, payments, fines,
interest, costs and expenses (including, without limitation, the fees and
expenses of any and all actions and demands, assessments, judgments, settlements
and compromises relating thereto and the costs and expenses of attorneys’,
accountants’, consultants’ and other professionals’ fees and expenses incurred
in the investigation or defense thereof or in asserting, preserving or enforcing
an indemnified Person’s rights hereunder); provided, however, that “Losses”
shall exclude any special or punitive damages; provided, further, that the
foregoing proviso will not be interpreted to limit indemnification for Losses
incurred as a result of the assertion by a claimant (other than the parties
hereto and their successors and assigns) in a third-party claim for special or
punitive damages.

 

5

--------------------------------------------------------------------------------


 

“Non-Preparer” means the Company that is not responsible for the preparation and
filing of the Combined Return or Separate Return, as applicable, pursuant to
Section 3.

 

“Payment Date” means (x) with respect to any U.S. federal income tax return, the
due date for any required installment of estimated taxes determined under
Section 6655 of the Code, the due date (determined without regard to extensions)
for filing the return determined under Section 6072 of the Code, and the date
the return is filed, and (y) with respect to any other Tax Return, the
corresponding dates determined under the applicable Tax Law.

 

“Person” means any individual, corporation, company, partnership, trust,
incorporated or unincorporated association, joint venture or other entity of any
kind.

 

“Post-Distribution Period” means all taxable periods (or portions thereof)
beginning after the Effective Time.

 

“Pre-Distribution Period” means all taxable periods (or portions thereof) ending
before or at the Effective Time.

 

“Preparer” means the Company that is responsible for the preparation and filing
of the Combined Return or Separate Return, as applicable, pursuant to Section 3.

 

“Receiving Party” has the meaning set forth in Section 6.3.

 

“Reorganization Agreement” means the Reorganization Agreement between
Distributing and Spinco dated January 10, 2013.

 

“Requesting Party” has the meaning set forth in Section 5.2.

 

“Restructuring” has the meaning assigned to such term in the Reorganization
Agreement.

 

“Ruling” means PLR 135834-12 that was issued to Distributing on December 19,
2012.

 

“Ruling Request” means the request for rulings, dated August 17, 2012, filed by
Distributing with the IRS in connection with the Distribution, as the same shall
have been amended or supplemented.

 

“Separate Return” means any Tax Return that is not a Combined Return.

 

“Spinco” has the meaning set forth in the preamble hereof.

 

“Spinco Acquired Subsidiary” has the meaning set forth in Section 2.2(j).

 

“Spinco Business” means:  (i) with respect to any Tax Year (or portion thereof)
ending at or before the effective time of the Split-off, the assets, liabilities
and

 

6

--------------------------------------------------------------------------------


 

businesses of Liberty Interactive (or its predecessor, Liberty Interactive LLC)
and its Subsidiaries, other than (x) the Distributing Business, (y) the assets,
liabilities and businesses that were tracked during such Tax Year (or portion
thereof), and only for so long as so tracked, by the Liberty Interactive Common
Stock (including any equity or debt interests in any entities so tracked), and
(z) with respect to any Tax Year (or portion thereof) ending prior to May 9,
2006, any assets, liabilities, and businesses of, and any equity or debt
interests in, QVC, Inc., Provide Commerce, Inc., and each of their respective
Subsidiaries; (ii) with respect to any Tax Year (or portion thereof) beginning
after the effective time of the Split-off and ending at or before the Effective
Time, the assets, liabilities and businesses of Distributing and its
Subsidiaries, other than the Distributing Business; and (iii) with respect to
any Tax Year (or portion thereof) beginning after the Effective Time, the
assets, liabilities, and businesses of the Spinco Group during such Tax Year (or
portion thereof).

 

“Spinco Claim” means any pending or threatened Tax Contest, claim, action, suit,
investigation or proceeding brought by a third party relating to any Split-off
TSA Liabilities (other than any Split-off TSA Liabilities arising from any
Split-off Transaction Taxes or Split-off Tax-Related Losses) or Split-off TSA
Benefits.

 

“Spinco Consolidated Group” means a Consolidated Group of which Spinco is the
common parent, within the meaning of Section 1504(a)(1) of the Code.

 

“Spinco Group” means, with respect to any Tax Year (or portion thereof)
beginning after the Effective Time, Spinco and each Subsidiary of Spinco (but
only while such Subsidiary is a Subsidiary of Spinco).

 

“Spinco Indemnitees” has the meaning set forth in Section 7.2.

 

“Spinco Stock” means Spinco’s Series A common stock, par value $.01 per share,
Series B common stock, par value $.01 per share, and if and when issued,
Series C common stock, par value $.01 per share, and any series or class of
stock into which Spinco’s Series A, Series B, or Series C common stock is
redesignated, reclassified, converted or exchanged following the Effective Time.

 

“Split-off” means the distribution effected on September 23, 2011 by Liberty
Interactive of all of the stock of Distributing to the holders of Liberty
Interactive’s Liberty Capital and Liberty Starz tracking stocks in complete
redemption of Liberty Interactive’s Liberty Capital and Liberty Starz tracking
stocks.

 

“Split-off IRS Submissions” means the Split-off Ruling Request, each
supplemental submission and any other correspondence or supplemental materials
submitted to the IRS in connection with obtaining the Split-off Ruling and any
request, supplemental submission and any other correspondence or supplemental
materials submitted to the IRS in connection with obtaining any private letter
ruling which supplements or otherwise modifies the Split-off Ruling.

 

“Split-off Opinion” means the opinion delivered by Baker Botts L.L.P. to Liberty
Interactive in connection with the Split-off, which relies on the continued
validity

 

7

--------------------------------------------------------------------------------

 


 

of the Split-off Ruling as to the matters covered by the Split-off Ruling, to
the effect that, under applicable U.S. federal income tax law, (i) the Split-off
Transaction will qualify as a tax-free transaction described under Sections 355
and 368(a)(1)(D) of the Code, (ii) no gain or loss will be recognized by Liberty
Interactive upon the distribution of Distributing stock in the Split-off,
(iii) no gain or loss will be recognized by, and no amount will be included in
the income of, holders of Liberty Interactive stock upon the exchange of their
shares of Liberty Interactive stock for shares of Liberty Capital Common Stock
and Liberty Starz Common Stock in the Split-off, (iv) the Liberty Capital Common
Stock and Liberty Starz Common Stock issued in the Split-off will be treated as
stock of Distributing for U.S. federal income tax purposes, and (v) the Liberty
Capital Common Stock and Liberty Starz Common Stock issued in the Split-off will
not constitute Section 306 stock within the meaning of Section 306(c) of the
Code.

 

“Split-off Ruling” means PLR 201135025 that was issued to Liberty Interactive on
March 3, 2011.

 

“Split-off Ruling Request” means the request for rulings, dated July 28, 2010,
filed by Liberty Interactive with the IRS in connection with the Split-off, as
the same shall have been amended or supplemented.

 

“Split-off Tax Materials” means (i) the Split-off Ruling and any supplemental
private letter ruling which supplements or otherwise modifies the Split-off
Ruling, (ii) each Split-off IRS Submission, (iii) the representation letters
delivered to Baker Botts L.L.P. in connection with the delivery of the Split-off
Opinion, and (iv) any other materials delivered by Liberty Interactive or
Distributing in connection with the rendering by Baker Botts L.L.P. of the
Split-off Opinion or the issuance by the IRS of the Split-off Ruling.

 

“Split-off Tax-Related Losses” means any Losses resulting from the Split-off
Transaction as a result of (i) the failure of the Split-off Transaction to
qualify as a tax-free transaction described under Sections 368(a), 355 and 361
of the Code; (ii) the failure of the Split-off Transaction to qualify in whole
for nonrecognition of income, gain and loss for U.S. federal income tax purposes
to Liberty Interactive, Distributing, each of their respective Subsidiaries at
the effective time of the Split-off, and the holders of Liberty Interactive
stock that received Liberty Capital Common Stock and Liberty Starz Common Stock
in the Split-off; (iii) the Liberty Capital Common Stock or Liberty Starz Common
Stock not being treated as stock of Distributing, or being treated as
Section 306 stock within the meaning of Section 306(c) of the Code, for U.S.
federal income tax purposes, or (iv) any of Liberty Interactive’s tracking
stocks not being treated as stock of Liberty Interactive, or being treated as
Section 306 stock within the meaning of Section 306(c) of the Code, for U.S.
federal income tax purposes.

 

“Split-off Tax Sharing Agreement” means the Tax Sharing Agreement dated as of
September 23, 2011, by and among Liberty Interactive, Liberty Interactive LLC
and Distributing.

 

8

--------------------------------------------------------------------------------


 

“Split-off Transaction” means the “Contribution” and the “Split-off,” in each
case as such terms are defined in the Split-off Ruling.

 

“Split-off Transaction Taxes” means any Taxes resulting from the Split-off
Transaction, other than any Taxes attributable to “deferred intercompany
transactions” or “excess loss accounts” (as those terms are defined by Treasury
Regulations) that are triggered as a result of the Split-off.

 

“Split-off TSA Benefits” means any right to receive any payment (including any
indemnification payment) from Liberty Interactive, Liberty Interactive LLC, or
any member of the Distributing Group (as defined in the Split-off Tax Sharing
Agreement) pursuant to the terms of the Split-off Tax Sharing Agreement (and any
Taxes and Tax Items arising therefrom).

 

“Split-off TSA Liabilities” means any obligation or liability to make any
payment (including any indemnification payment) to Liberty Interactive, Liberty
Interactive LLC, any member of the Distributing Group (as defined in the
Split-off Tax Sharing Agreement), or any Distributing Indemnitee (as defined in
the Split-off Tax Sharing Agreement) pursuant to the terms of the Split-off Tax
Sharing Agreement (and any Taxes, Tax Items, and Losses arising therefrom).

 

“Starz Conversion” means the conversion of all of Distributing’s Liberty Starz
Common Stock into Liberty Capital Common Stock that was effected on November 28,
2011.

 

“Starz Conversion Opinion” means the tax opinion delivered by Baker Botts L.L.P.
to Distributing in connection with the Starz Conversion.

 

“Starz Entities” means Starz, LLC, Starz Entertainment LLC, Starz Media, and
each of their respective Subsidiaries and any Person acquired directly or
indirectly by Distributing following the Distribution.

 

“Starz Media” means Starz Media Group, LLC, a Delaware limited liability
company.

 

“Starz Media Losses” means (x) the capital loss recognized upon the sale by
Starz, LLC of 25% of its equity interests in Starz Media to The Weinstein
Company LLC and (y) the capital loss recognized under Section 331 with respect
to Starz, LLC’s equity interest in Starz Media resulting from the deemed
liquidation of Starz Media for U.S. federal income tax purposes on March 31,
2012.

 

“Subsidiary” when used with respect to any Person, means (i)(A) a corporation a
majority in voting power of whose share capital or capital stock with voting
power, under ordinary circumstances, to elect directors is at the time, directly
or indirectly, owned by such Person, by one or more Subsidiaries of such Person,
or by such Person and one or more Subsidiaries of such Person, whether or not
such power is subject to a voting agreement or similar encumbrance, (B) a
partnership or limited liability company in which such Person or a Subsidiary of
such Person is, at the date of

 

9

--------------------------------------------------------------------------------


 

determination, (1) in the case of a partnership, a general partner of such
partnership with the power affirmatively to direct the policies and management
of such partnership or (2) in the case of a limited liability company, the
managing member or, in the absence of a managing member, a member with the power
affirmatively to direct the policies and management of such limited liability
company, or (C) any other Person (other than a corporation) in which such
Person, one or more Subsidiaries of such Person or such Person and one or more
Subsidiaries of such Person, directly or indirectly, at the date of
determination thereof, has or have (1) the power to elect or direct the election
of a majority of the members of the governing body of such Person, whether or
not such power is subject to a voting agreement or similar encumbrance, or
(2) in the absence of such a governing body, at least a majority voting interest
or (ii) any other Person of which an aggregate of 50% or more of the equity
interests are, at the time, directly or indirectly, owned by such Person and/or
one or more Subsidiaries of such Person.

 

“Supplemental IRS Submissions” means any request for a Supplemental Ruling, each
supplemental submission and any other correspondence or supplemental materials
submitted to the IRS in connection with obtaining any Supplemental Ruling.

 

“Supplemental Ruling” means any private letter ruling obtained by Distributing
or Spinco from the IRS which supplements or otherwise modifies the Ruling.

 

“Tax” or “Taxes” means any income, gross income, gross receipts, profits,
capital stock, franchise, withholding, payroll, social security, workers
compensation, employment, unemployment, Medicare, disability, property, ad
valorem, stamp, excise, severance, occupation, service, sales, use, license,
lease, transfer, import, export, value added, alternative minimum, estimated or
other similar tax (including any fee, assessment, or other charge in the nature
of or in lieu of any tax) imposed by any Tax Authority and any interest,
penalties, additions to tax, or additional amounts in respect of the foregoing.

 

“Tax Authority” means, with respect to any Tax, the governmental entity or
political subdivision, agency, commission or authority thereof that imposes such
Tax, and the agency, commission or authority (if any) charged with the
assessment, determination or collection of such Tax for such entity or
subdivision.

 

“Tax Benefit” means a Tax Item which decreases the Tax liability of a taxpayer,
including a Tax Refund.

 

“Tax Contest” means an audit, review, examination, or any other administrative
or judicial proceeding with the purpose, potential or effect of redetermining
Taxes of any member of either Group (including any administrative or judicial
review of any claim for refund).

 

“Tax Counsel” means Skadden, Arps, Slate, Meagher & Flom LLP.

 

10

--------------------------------------------------------------------------------


 

“Tax Item” means, with respect to any Tax, any item of income, gain, loss,
deduction, credit or other attribute that may have the effect of increasing or
decreasing any Tax.

 

“Tax Law” means the law of any governmental entity or political subdivision
thereof, and any controlling judicial or administrative interpretations of such
law, relating to any Tax.

 

“Tax Materials” means (i) the Ruling and each Supplemental Ruling issued by the
IRS in connection with the Distribution, (ii) each IRS Submission and
Supplemental IRS Submission, (iii) the representation letters delivered to Tax
Counsel in connection with the delivery of the Tax Opinion, and (iv) any other
materials delivered or deliverable by Distributing, Spinco and others in
connection with the rendering by Tax Counsel of the Tax Opinion or the issuance
by the IRS of the Ruling and any Supplemental Ruling.

 

“Tax Opinion” means the opinion to be delivered by Tax Counsel to Distributing
in connection with the Distribution, which will rely on the continued validity
of the Ruling as to the matters covered by the Ruling, to the effect that, under
applicable U.S. federal income tax law, (i) the Contribution and the
Distribution will qualify as a tax-free transaction described under Sections 355
and 368(a)(1)(D) of the Code, (ii) no gain or loss will be recognized by
Distributing upon the distribution of Spinco Stock in the Distribution, and
(iii) no gain or loss will be recognized by, and no amount will be included in
the income of, holders of Liberty Capital Common Stock upon the receipt of
Spinco Stock in the Distribution.

 

“Tax Records” means Tax Returns, Tax Return work papers, documentation relating
to any Tax Contests, and any other books of account or records required to be
maintained under applicable Tax Laws (including but not limited to Section 6001
of the Code) or under any record retention agreement with any Tax Authority.

 

“Tax Refund” means a refund of Taxes previously paid and any overpayment
interest within the meaning of Section 6611 of the Code or any similar provision
under applicable Tax Law (whether paid by way of a refund or credited against
any liability for related Taxes).

 

“Tax Return” means any report of Taxes due, any claims for refund of Taxes paid,
any information return with respect to Taxes, or any other similar report,
statement, declaration, or document filed or required to be filed (by paper,
electronically or otherwise) under any applicable Tax Law, including any
attachments, exhibits, or other materials submitted with any of the foregoing,
and including any amendments or supplements to any of the foregoing.

 

“Tax Year” means, with respect to any Tax, the year, or shorter period, if
applicable, for which the Tax is reported as provided under applicable Tax Law.

 

11

--------------------------------------------------------------------------------


 

“Tracking Stock Taxes and Losses” means any Taxes and Losses resulting from
(i) the treatment of the Liberty Capital Common Stock or the Liberty Starz
Common Stock as other than stock of Distributing, or as Section 306 stock within
the meaning of Section 306(c) of the Code, for any Pre-Distribution Period, or
(ii) the actual or deemed disposition of any assets caused by the issuance of
the Liberty Capital Common Stock or the Liberty Starz Common Stock during any
Pre-Distribution Period.

 

“Transaction Taxes” means any Taxes resulting from the Contribution and the
Distribution, other than (i) Transfer Taxes, and (ii) any Taxes attributable to
“deferred intercompany transactions” or “excess loss accounts” (as those terms
are defined by Treasury Regulations) that are triggered as a result of the
Contribution and the Distribution.

 

“Transaction Tax-Related Losses” means any Losses resulting from the
Contribution and the Distribution as a result of (i) the failure of the
Contribution and Distribution to qualify as a tax-free transaction described
under Sections 368(a), 355 and 361 of the Code; or (ii) the failure of the
Contribution and Distribution to qualify in whole for nonrecognition of income,
gain and loss for U.S. federal income tax purposes to Distributing, Spinco, each
of their respective Subsidiaries at the Effective Time, and the holders of
Liberty Capital Common Stock that receive Spinco Stock in the Distribution.  For
the avoidance of doubt, “Transaction Tax-Related Losses” shall not include any
(i) Transfer Taxes, or (ii) any Taxes attributable to “deferred intercompany
transactions” or “excess loss accounts” (as those terms are defined by Treasury
Regulations) that are triggered as a result of the Contribution and the
Distribution.

 

“Transfer Taxes” means all U.S. federal, state, local or foreign sales, use,
privilege, transfer, documentary, gains, stamp, duties, recording, and similar
Taxes and fees (including any penalties, interest or additions thereto) imposed
upon any party hereto or any of its Affiliates in connection with the
Restructuring or the Distribution.

 

“Treasury Regulations” means the regulations promulgated from time to time under
the Code as in effect for the relevant Tax Year.

 

SECTION 2.  Allocation of Tax Liabilities, Tax Benefits and Certain Losses.

 

2.1                               Liability for and the Payment of Taxes. 
Except as provided in Section 3.4(f) (Withholding and Reporting) and Section 7.5
(Notices) and in accordance with Section 4:

 

(a)                                 Distributing Liabilities and Payments.  For
any Tax Year (or portion thereof), Distributing shall (i) be liable for the
Taxes (determined without regard to Tax Benefits) allocated to it by this
Section 2, reduced by any Tax Benefits allocated to Distributing or Spinco that
are allowable under applicable Tax Law to reduce such Taxes, (ii) pay such
Taxes, as so reduced, either to the applicable Tax Authority or to Spinco as
required by Section 4, and (iii) pay Spinco for any Tax Benefits allocated to

 

12

--------------------------------------------------------------------------------


 

Spinco by this Section 2 that Distributing uses to reduce Taxes payable by it
pursuant to clause (ii) of this Section 2.1(a).

 

(b)                                 Spinco Liabilities and Payments.  For any
Tax Year (or portion thereof), Spinco shall (i) be liable for the Taxes
(determined without regard to Tax Benefits) allocated to it by this Section 2,
reduced by any Tax Benefits allocated to Distributing or Spinco that are
allowable under applicable Tax Law to reduce such Taxes, (ii) pay such Taxes, as
so reduced, either to the applicable Tax Authority or to Distributing as
required by Section 4, and (iii) pay Distributing for any Tax Benefits allocated
to Distributing by this Section 2 that Spinco uses to reduce Taxes payable by it
pursuant to clause (ii) of this Section 2.1(b).

 

(c)                                  Use of Tax Benefits.  For purposes of
Section 2.1(a)(i), (x) Distributing shall reduce Taxes allocated to it with any
Tax Benefits allocated to Distributing that are allowable under applicable Tax
Law in the same Tax Year prior to reducing such Taxes with any Tax Benefits
allocated to Spinco, and (y) Distributing shall reduce Taxes allocated to it by
Tax Benefits allocated to Spinco only to the extent such Tax Benefits are not
taken into account by Spinco pursuant to Section 2.1(b)(i) in the same Tax
Year.  For purposes of Section 2.1(b)(i), (x) Spinco shall reduce Taxes
allocated to it with any Tax Benefits allocated to Spinco that are allowable
under applicable Tax Law in the same Tax Year prior to reducing such Taxes with
any Tax Benefits allocated to Distributing, and (y) Spinco shall reduce Taxes
allocated to it by Tax Benefits allocated to Distributing only to the extent
such Tax Benefits are not taken into account by Distributing pursuant to
Section 2.1(a)(i) in the same Tax Year.

 

2.2                               Allocation Rules.  For purposes of
Section 2.1:

 

(a)                                 General Rule.  Except as otherwise provided
in this Section 2.2, Taxes (determined without regard to Tax Benefits) for any
Tax Year (or portion thereof) shall be allocated between Spinco and Distributing
in proportion to the taxable income or other applicable items attributable to or
arising from the respective Spinco Business and Distributing Business (as so
defined for such Tax Year or portion thereof) that contribute to such Taxes, and
Tax Benefits for any Tax Year (or portion thereof) shall be allocated between
Spinco and Distributing in proportion to the losses, credits, or other
applicable items attributable to or arising from the respective Spinco Business
and Distributing Business (as so defined for such Tax Year or portion thereof)
that contribute to such Tax Benefits.

 

(b)                                 Transaction Taxes and Transaction
Tax-Related Losses.

 

(i)                                     Spinco shall be allocated all
Transaction Taxes and Transaction Tax-Related Losses other than any Transaction
Taxes and Transaction Tax-Related Losses allocated to Distributing pursuant to
clause (ii) of this Section 2.2(b).

 

(ii)                                  Distributing shall be allocated any
Transaction Taxes and Transaction Tax-Related Losses that (x) result primarily
from, individually or

 

13

--------------------------------------------------------------------------------


 

in the aggregate, any breach by Distributing of any of its covenants set forth
in Section 7.1 hereof, or (y) result from a Distributing Section 355(e) Event.

 

(c)                                  Conversion Transaction Taxes and Conversion
Tax-Related Losses.

 

(i)                                     Spinco shall be allocated all Conversion
Transaction Taxes and Conversion Tax-Related Losses other than any Conversion
Transaction Taxes and Conversion Tax-Related Losses allocated to Distributing
pursuant to clause (ii) of this Section 2.2(c).

 

(ii)                                  Distributing shall be allocated any
Conversion Transaction Taxes and Conversion Tax-Related Losses that result
primarily from, individually or in the aggregate, any breach by Distributing of
any of its covenants set forth in Section 7.1 hereof.

 

(d)                                 Split-off Transaction Taxes and Split-off
Tax-Related Losses.

 

(i)                                     Spinco shall be allocated all Split-off
Transaction Taxes and Split-off Tax-Related Losses other than any Split-off
Transaction Taxes and Split-off Tax-Related Losses allocated to Distributing
pursuant to clause (ii) of this Section 2.2(d).

 

(ii)                                  Distributing shall be allocated any
Split-off Transaction Taxes and Split-off Tax-Related Losses that (x) result
primarily from, individually or in the aggregate, any breach by Distributing of
any of its covenants set forth in Section 7.1 hereof, or (y) result from a
Distributing Section 355(e) Split-off Event.

 

(e)                                  Taxes and Losses with Respect to Tracking
Stock.

 

(i)                                     Spinco shall be allocated all Tracking
Stock Taxes and Losses other than any Tracking Stock Taxes and Losses allocated
to Distributing pursuant to clause (ii) of this Section 2.2(e).

 

(ii)                                  Distributing shall be allocated any
Tracking Stock Taxes and Losses that (x) result primarily from, individually or
in the aggregate, any breach by Distributing of any of its covenants set forth
in Section 7.1 hereof, or (y) result from “deferred intercompany transactions”
or “excess loss accounts” (as those terms are defined by Treasury Regulations)
that are triggered by the actual or deemed disposition of any assets referred to
in clause (ii) of the definition of “Tracking Stock Taxes and Losses” and would
otherwise be allocated to Distributing, but for clause (i) of this
Section 2.2(e).

 

(f)                                   Carryovers or Carrybacks of Tax Benefits. 
If any Tax Item allocable to the Spinco Business in a Tax Year is carried
forward or back and utilized as a Tax Benefit in another Tax Year, then, except
as provided in Section 2.2(g), the resulting

 

14

--------------------------------------------------------------------------------


 

Tax Benefit shall be allocated to Spinco.  If any Tax Item allocable to the
Distributing Business in a Tax Year is carried forward or back and utilized as a
Tax Benefit in another Tax Year, the resulting Tax Benefit shall be allocated to
Distributing.

 

(g)                                  Spinco Carrybacks from Post-Distribution
Period. If, pursuant to Section 3.4(e), any Tax Item allocable to Spinco in a
Tax Year beginning in the Post-Distribution Period is carried back and generates
a Tax Benefit on a Combined Return filed with respect to a Tax Year beginning in
the Pre-Distribution Period, then, notwithstanding Section 2.2(f), any resulting
Tax Benefit shall be allocated to Distributing to the extent, if any, that the
carryback of such Tax Item increases the Taxes otherwise allocable to
Distributing or reduces the amount of Tax Benefits allocable to Distributing
that otherwise could be used with respect to such Tax Year.

 

(h)                                 Employee Compensation and Employee Benefits.

 

(i)                                     Pre-Distribution Period.  For any
Pre-Distribution Period:  (x) Taxes and Tax Items arising from the issuance,
vesting, exercise or settlement of any Compensatory Equity Interests with
respect to any series of Liberty Starz Common Stock or any series of Liberty
Interactive’s Liberty Starz Common Stock or in any Starz Entity shall be
allocated to Distributing;  (y) Taxes and Tax Items arising from the issuance,
vesting, exercise or settlement of any Compensatory Equity Interests with
respect to any series of Liberty Capital Common Stock or any class or series of
Liberty Interactive’s stock (other than any series of Liberty Interactive Common
Stock or Liberty Interactive’s Liberty Starz Common Stock) or in any Person
(including DTV, Discovery, LGI, and Ascent) other than Distributing or any Starz
Entity shall be allocated to Spinco, and (z) any other Taxes or Tax Items
related to employee, independent contractor or director compensation or employee
benefits shall be allocated to Distributing to the extent that the Distributing
Business is or was responsible for the underlying obligation and to Spinco to
the extent that the Spinco Business is or was responsible for the underlying
obligation.

 

(ii)                                  Post-Distribution Period.  For any
Post-Distribution Period:  (x) Taxes and Tax Items arising from the issuance,
vesting, exercise or settlement of any Compensatory Equity Interests with
respect to any class or series of Distributing stock or in any member of the
Distributing Group or any Starz Entity shall be allocated to Distributing;
(y) Taxes and Tax Items arising from the issuance, vesting, exercise or
settlement of any Compensatory Equity Interests with respect to any class or
series of Spinco stock or in any member of the Spinco Group or any Person
(including DTV, Discovery, LGI, and Ascent) other than Distributing, any member
of the Distributing Group, or any Starz Entity shall be allocated to Spinco, and
(z) any other Taxes or Tax Items related to employee, independent contractor or
director compensation or employee benefits shall be allocated to Distributing to
the extent that the Distributing Business is or was responsible for the
underlying obligation and to Spinco to the extent that the Spinco Business is or
was responsible for the underlying obligation.

 

(i)                                     Alternative Minimum Tax Credit.  Any
credit arising in any Tax Year (or portion thereof) from the payment of any
alternative minimum consolidated

 

15

--------------------------------------------------------------------------------


 

federal tax liability on any Combined Return shall be allocated between
Distributing and Spinco in a manner that offsets the excess of the net payment
or payments previously made by each Company pursuant to this Agreement in
respect of such Combined Return over the net payment or payments that would have
been made by such Company pursuant to this Agreement in respect of such Combined
Return if no alternative minimum consolidated federal tax liability had been
owed with respect to such Combined Return.  For purposes of this Section 2.2(i),
net payments received shall be treated as a negative amount of net payments
made.

 

(j)                                    Acquired Subsidiaries.  If any Person
becomes a Subsidiary of any member of the Spinco Group in any transaction after
the Distribution (and such Person was not a member of the Spinco Group or the
Distributing Group prior to such transaction) (a “Spinco Acquired Subsidiary”),
then any Taxes and Tax Items of such Spinco Acquired Subsidiary for any Tax Year
(or portion thereof) ending on or prior to the date of such transaction shall be
allocated to Spinco. If any Person becomes a Subsidiary of any member of the
Distributing Group in any transaction after the Distribution (and such Person
was not a member of the Spinco Group or the Distributing Group prior to such
transaction) (a “Distributing Acquired Subsidiary”), then any Taxes and Tax
Items of such Distributing Acquired Subsidiary for any Tax Year (or portion
thereof) ending on or prior to the date of such transaction shall be allocated
to Distributing.

 

(k)                                 Starz Media Losses.  Spinco shall be
allocated any Tax Benefit resulting from the Starz Media Losses.

 

(l)                                     Transfer Taxes.  All Transfer Taxes
shall be allocated 50% to Distributing and 50% to Spinco.

 

(m)                             Split-off Tax Sharing Agreement.

 

(i)                                     Spinco shall be allocated all Split-off
TSA Liabilities and Split-off TSA Benefits, other than any Split-off TSA
Liabilities and Split-off TSA Benefits allocated to Distributing pursuant to
clause (ii) of this Section 2.2(m).

 

(ii)                                  Distributing shall be allocated (x) any
Split-off TSA Liabilities and Split-off TSA Benefits that are attributable to
(1) the Distributing Business, or (2) any Taxes, Tax Items, or Losses (including
any Split-off Transaction Taxes and Split-off Tax-Related Losses) that are
specially allocated to Distributing under this Section 2.2; and (y) any
Split-off TSA Liabilities that result primarily from, individually or in the
aggregate, any breach by Distributing of any of its covenants set forth in
Section 7.1 hereof.

 

16

--------------------------------------------------------------------------------


 

SECTION 3.   Preparation and Filing of Tax Returns.

 

3.1                               Combined Returns.  Distributing shall be
responsible for preparing and filing (or causing to be prepared and filed) all
Combined Returns for any Tax Year.

 

3.2                               Separate Returns.

 

(a)                                 Tax Returns to be Prepared by Distributing. 
Distributing shall be responsible for preparing and filing (or causing to be
prepared and filed) (i) all Separate Returns for a Tax Year beginning on or
before the Distribution Date that include Tax Items of the Distributing
Business, determined in accordance with the allocation rules of Section 2.2, and
(ii) all Separate Returns for a Tax Year beginning after the Distribution Date
that include one or more members of the Distributing Group.

 

(b)                                 Tax Returns to be Prepared by Spinco. 
Spinco shall be responsible for preparing and filing (or causing to be prepared
and filed) (i) all Separate Returns for a Tax Year beginning on or before the
Distribution Date that include Tax Items of the Spinco Business, determined in
accordance with the allocation rules of Section 2.2, and (ii) all Separate
Returns for a Tax Year beginning after the Distribution Date that include one or
more members of the Spinco Group.

 

3.3                               Provision of Information.

 

(a)                                 Distributing shall provide to Spinco, and
Spinco shall provide to Distributing, any information about members of the
Distributing Group or the Spinco Group, respectively, that the Preparer needs to
determine the amount of Taxes due on any Payment Date with respect to a Tax
Return for which the Preparer is responsible pursuant to Section 3.1 or 3.2 and
to properly and timely file all such Tax Returns.

 

(b)                                 If a member of the Spinco Group supplies
information to a member of the Distributing Group, or a member of the
Distributing Group supplies information to a member of the Spinco Group, and an
officer of the requesting member intends to sign a statement or other document
under penalties of perjury in reliance upon the accuracy of such information,
then a duly authorized officer of the member supplying such information shall
certify, to the best of such officer’s knowledge, the accuracy of the
information so supplied.

 

3.4                               Special Rules Relating to the Preparation of
Tax Returns.

 

(a)                                 General Rule.  Except as otherwise provided
in this Agreement, and subject to Sections 3.4(b) through (e), the Company
responsible for preparing and filing (or causing to be prepared and filed) a Tax
Return pursuant to Sections 3.1 or 3.2 shall have the right with respect to such
Tax Return to determine (i) the manner in which such Tax Return shall be
prepared and filed, including the elections, methods of accounting, positions,
conventions and principles of taxation to be used and the manner in which any
Tax Item shall be reported, (ii) whether any extensions may be requested,
(iii) whether an amended Tax Return shall be filed, (iv) whether any claims for
refund shall be made, (v) whether any refunds shall be paid by way of refund or
credited

 

17

--------------------------------------------------------------------------------


 

against any liability for the related Tax and (vi) whether to retain outside
firms to prepare or review such Tax Return.

 

(b)                                 Spinco Consent to Combined Returns.
Notwithstanding any provision of this Section  3:

 

(i)            Distributing shall provide to Spinco a copy of a substantially
completed draft of any Combined Return at least forty-five business days prior
to its due date (taking into account any extensions), or in the case of a
Combined Return with a due date (taking into account any extensions) within
forty-five business days following the Distribution Date, as soon as is
reasonably practicable before such due date.  Spinco shall thereafter have the
right to review and consent (which consent shall not be unreasonably withheld or
delayed) to the treatment in such Combined Return of any Tax Items, Taxes, or
Tax Benefits allocated to Spinco pursuant to Section 2.2, to the extent such
treatment is not otherwise within the sole discretion of Distributing pursuant
to Sections 3.4(d) or (e).  Distributing shall provide to Spinco any information
relating to any Combined Return that is reasonably necessary for Spinco to be
able to provide its consent pursuant to this Section 3.4(b).

 

(ii)           In the case of any Combined Return that is an amended Tax Return,
except as required by applicable Tax Law, Distributing shall not, without the
prior written consent of Spinco (which consent shall not be unreasonably
withheld or delayed), file, or cause to be filed, any such Combined Return to
the extent that such Combined Return, if accepted, is likely to increase the Tax
liability of, or give rise to a payment under this Agreement, by Spinco for any
Tax Year (or portion thereof).

 

(c)                                  Spinco Tax Returns.  With respect to any
Separate Return for which Spinco is responsible pursuant to Section 3.2(b),
Spinco may not take (and shall cause the members of the Spinco Group not to
take) any positions that it knows, or reasonably should know, would adversely
affect any member of the Distributing Group, except to the extent that the
failure to take such position would be contrary to applicable Tax Law; and
Spinco and the other members of the Spinco Group must (x) allocate Tax Items
between any Separate Return for which Spinco is responsible and any related
Combined Return that is filed with respect to the same Tax Year in a manner that
is consistent with the reporting of such Tax Items on such related Combined
Return and (y) make any applicable elections required under applicable Tax Law
(including, without limitation, under Treasury Regulations
Section 1.1502-76(b)(2)), necessary to effect such allocation.

 

(d)                                 Election to File Consolidated, Combined or
Unitary Tax Returns.  Distributing shall have the sole discretion of filing any
Tax Return on a consolidated, combined or unitary basis, if such Tax Return
would include at least one member of each Group and the filing of such Tax
Return is elective under applicable Tax Law.

 

(e)                                  Filing Claims for Carrybacks.  If a Tax
Item allocable to Spinco is carried back from a Tax Year beginning in the
Post-Distribution Period and

 

18

--------------------------------------------------------------------------------


 

generates a Tax Benefit on a Combined Return filed with respect to a Tax Year
beginning in the Pre-Distribution Period, then, upon the request of Spinco,
Distributing may, in its sole discretion, file a claim for refund arising from
such Tax Benefit.  Any resulting Tax Benefit shall be allocated to Spinco
pursuant to Section 2.2(f), except as otherwise provided by Section 2.2(g).

 

(f)                                   Withholding and Reporting.  Following the
Effective Time, in the event any Compensatory Equity Interests are settled
(whether by issuance, exercise, vesting or otherwise) by the corporation that is
the issuer or obligor under the Compensatory Equity Interest (the “issuing
corporation”) or by another member of the Group to which the issuing corporation
belongs, and the issuing corporation is not a member of the same Group as the
Employing Party, the Company whose Group includes the issuing corporation shall
promptly remit to the Employing Party an amount of cash equal to the amount
required to be withheld in respect of any withholding Taxes, and in the
application of this Agreement, the Employing Party shall not be liable for such
withholding Taxes or for failure to remit to the applicable Tax Authority any
amount required to have been withheld from the recipient of the Compensatory
Equity Interest in connection with such issuance, exercise, vesting or
settlement, except to the extent that the Company whose Group includes the
issuing corporation shall have remitted such amount to the Employing Party or to
the applicable Tax Authority.  Distributing shall promptly notify Spinco, and
Spinco shall promptly notify Distributing, regarding the exercise of any option
or the issuance, vesting, exercise or settlement of any other Compensatory
Equity Interest to the extent that, as a result of such issuance, exercise,
vesting or settlement, any other party may be entitled to a Tax Benefit or
required to pay any Tax, or such information otherwise may be relevant to the
preparation of any Tax Return or payment of any Tax by such other party or
parties.

 

SECTION 4.                         Tax Payments.

 

4.1                               Payment of Taxes to Tax Authority. 
Distributing shall be responsible for remitting to the proper Tax Authority the
Tax shown on any Tax Return for which it is responsible for the preparation and
filing pursuant to Section 3.1 or Section 3.2(a), and Spinco shall be
responsible for remitting to the proper Tax Authority the Tax shown on any Tax
Return for which it is responsible for the preparation and filing pursuant to
Section 3.2(b).

 

4.2                               Indemnification Payments.

 

(a)                                 Tax Payments Made by the Distributing
Group.  If any member of the Distributing Group is required to make a payment to
a Tax Authority for Taxes allocated to Spinco under this Agreement, Spinco shall
pay the amount of Taxes allocated to it to Distributing not later than the later
of (i) five business days after receiving notification requesting such amount,
and (ii) one business day prior to the date such payment is required to be made
to such Tax Authority.

 

(b)                                 Tax Payments Made by the Spinco Group. If
any member of the Spinco Group is required to make a payment to a Tax Authority
for Taxes

 

19

--------------------------------------------------------------------------------


 

allocated to Distributing under this Agreement, Distributing shall pay the
amount of Taxes allocated to it to Spinco not later than the later of (i) five
business days after receiving notification requesting such amount, and (ii) one
business day prior to the date such payment is required to be made to such Tax
Authority.

 

4.3                               Payments for Tax Refunds and Tax Benefits.

 

(a)                                 Tax Refund or Tax Benefit Received by
Distributing Group.  If a member of the Distributing Group receives a Tax Refund
with respect to Taxes for which Spinco is liable hereunder or uses a Tax Benefit
for which Spinco is entitled to reimbursement pursuant to clause (iii) of
Section 2.1(a), Distributing shall pay to Spinco, within five business days
following the receipt of the Tax Refund or the use of such Tax Benefit, an
amount equal to such Tax Refund or Tax Benefit.

 

(b)                                 Tax Refund or Tax Benefit Received by Spinco
Group.  If a member of the Spinco Group receives a Tax Refund with respect to
Taxes for which Distributing is liable hereunder or uses a Tax Benefit for which
Distributing is entitled to reimbursement pursuant to clause (iii) of
Section 2.1(b), Spinco shall pay to Distributing, within five business days
following the receipt of the Tax Refund or the use of such Tax Benefit, an
amount equal to such Tax Refund or Tax Benefit.

 

(c)                                  Rules Regarding Tax Benefits.  For purposes
of this Agreement, a Tax Benefit (other than a Tax Refund) shall be considered
used or received  (i) at the time the Tax Return is filed with respect to such
Tax Benefit, or (ii) if no Tax Return is filed, (x) at the time a Tax Refund
generated by use of such Tax Benefit is received or (y) if no Tax Refund is
received, at the time the Tax would have been due in the absence of such Tax
Benefit.  The amount of such Tax Benefit shall be the amount by which Taxes are
actually reduced by such Tax Benefit.

 

4.4                               Interest on Late Payments.  Payments pursuant
to this Agreement that are not made by the date prescribed in this Agreement or,
if no such date is prescribed, not later than five business days after demand
for payment is made (the “Due Date”) shall bear interest for the period from and
including the date immediately following the Due Date through and including the
date of payment at the Interest Rate.  Such interest will be payable at the same
time as the payment to which it relates.

 

4.5                               Initial Determinations and Subsequent
Adjustments.  The initial determination of the amount of any payment that one
Company is required to make to another under this Agreement shall be made on the
basis of the Tax Return as filed, or, if the Tax to which the payment relates is
not reported in a Tax Return, on the basis of the amount of Tax initially paid
to the Tax Authority.  The amounts paid under this Agreement shall be
redetermined, and additional payments relating to such redetermination shall be
made, as appropriate, if as a result of an audit by a Tax Authority or for any
other reason (w) additional Taxes to which such determination relates are
subsequently paid, (x) a Tax Refund or a Tax Benefit relating to such Taxes is
received or used, (y) the amount or character of any Tax Item is adjusted or
redetermined, or (z) a Tax Benefit allocable to Distributing that is reduced in
one Tax Year by reason of the

 

20

--------------------------------------------------------------------------------


 

carryback of a Tax Item allocable to the Spinco Business, resulting in an
allocation to Distributing of a Tax Benefit pursuant to Section 2.2(g), is used
by Distributing in a subsequent Tax Year.  Each payment required by the
immediately preceding sentence (i) as a result of a payment of additional Taxes
will be due five business days after the date on which the additional Taxes were
paid or, if later, five business days after the date of a request from the other
Company for the payment, (ii) as a result of the receipt or use of a Tax Refund
or Tax Benefit will be due five business days after the Tax Refund or Tax
Benefit was received or used, or (iii) as a result of an adjustment or
redetermination of the amount or character of a Tax Item will be due five
business days after the date on which the final action resulting in such
adjustment or redetermination is taken by a Tax Authority or either Company or
any of their Subsidiaries.  If a payment is made as a result of an audit by a
Tax Authority which does not conclude the matter, further adjusting payments
will be made, as appropriate, to reflect the outcome of subsequent
administrative or judicial proceedings.

 

4.6                               Tax Consequences of Payments.  For all Tax
purposes and to the extent permitted by applicable Tax Law, the parties hereto
shall treat any payment made pursuant to this Agreement as a capital
contribution or a distribution between Distributing and Spinco, as the case may
be, immediately prior to the Distribution.  If the receipt or accrual of any
payment under this Agreement causes, directly or indirectly, an increase in the
taxable income of the recipient under one or more applicable Tax Laws, such
payment shall be increased so that, after the payment of any Taxes with respect
to the payment, the recipient thereof shall have realized the same net amount it
would have realized had the payment not resulted in taxable income.  To the
extent that Taxes for which any party hereto (the indemnifying party) is
required to pay another party (the indemnified party) pursuant to this Agreement
may be deducted or credited in determining the amount of any other Taxes
required to be paid by the indemnified party (for example, state Taxes which are
permitted to be deducted in determining federal Taxes), the amount of any
payment made to the indemnified party by the indemnifying party shall be
decreased by taking into account any resulting reduction in other Taxes of the
indemnified party.  If such a reduction in Taxes of the indemnified party occurs
following the payment made to the indemnified Party with respect to the relevant
indemnified Taxes, the indemnified party shall promptly repay the indemnifying
party the amount of such reduction when actually realized.  If the Tax Benefit
arising from the foregoing reduction of Taxes described in this Section 4.6 is
subsequently decreased or eliminated, then the indemnifying party shall promptly
pay the indemnified party the amount of the decrease in such Tax Benefit.

 

SECTION 5.                         Assistance and Cooperation.

 

5.1                               Cooperation.  In addition to the obligations
enumerated in Sections 3.3 and 7.7, Distributing and Spinco shall cooperate (and
shall cause their respective Subsidiaries and Affiliates to cooperate) with each
other and with each other’s agents, including accounting firms and legal
counsel, in connection with Tax matters, including provision of relevant
documents and information in their possession and making available to each
other, as reasonably requested and available, personnel (including officers,
directors, employees and agents of the parties or their respective Subsidiaries
or

 

21

--------------------------------------------------------------------------------


 

Affiliates) responsible for preparing, maintaining, and interpreting information
and documents relevant to Taxes, and personnel reasonably required as witnesses
or for purposes of providing information or documents in connection with any
administrative or judicial proceedings relating to Taxes.

 

5.2                               Supplemental Rulings.

 

(a)                                 Each of the Companies agrees that, at the
reasonable request of the other Company (the “Requesting Party”), each Company
shall (and shall cause their respective Subsidiaries and Affiliates to)
cooperate and use reasonable best efforts to obtain, as expeditiously as
reasonably practicable, a Supplemental Ruling from the IRS.  The Requesting
Party shall reimburse the other parties for all reasonable out-of-pocket costs
and expenses incurred by such parties or their Subsidiaries or Affiliates in
connection with obtaining or requesting such Supplemental Ruling within five
business days after receiving an invoice from such party therefor.

 

(b)                                 Distributing shall provide Spinco with a
reasonable opportunity to review and comment on each Supplemental IRS Submission
to be filed by Distributing prior to the filing of such Supplemental IRS
Submission with the IRS, and Spinco shall provide Distributing with a reasonable
opportunity to review and comment on each Supplemental IRS Submission to be
filed by Spinco prior to the filing of such Supplemental IRS Submission with the
IRS.  No Supplemental IRS Submission shall be filed by Spinco with the IRS
unless, prior to such filing Distributing shall have agreed as to the contents
of such Supplemental IRS Submission to the extent that the Supplemental IRS
Submission (i) includes statements or representations relating to facts that are
or will be under the control of any member of the Distributing Group or any of
its Affiliates or (ii) is relevant to, or creates, any actual or potential
obligations of, or limitations on, any member of the Distributing Group or any
of their Affiliates; provided, however, that if the IRS requests same-day filing
of a Supplemental IRS Submission that does not include any material issue or
statement, then Spinco is required only to make a good faith effort to notify
Distributing’s representatives and to give such representatives an opportunity
to review and comment on such Supplemental IRS Submission prior to filing it
with the IRS.  No Supplemental IRS Submission shall be filed by Distributing
with the IRS unless, prior to the filing, Spinco shall have agreed as to the
contents of such Supplemental IRS Submission to the extent that the Supplemental
IRS Submission (i) includes statements or representations relating to facts that
are or will be under the control of any member of the Spinco Group or any of its
Affiliates or (ii) is relevant to, or creates, any actual or potential
obligations of, or limitations on, any member of the Spinco Group or any of
their Affiliates; provided, however, that if the IRS requests same-day filing of
a Supplemental IRS Submission that does not include any material issue or
statement, then Distributing is required only to make a good faith effort to
notify Spinco’s representatives and to give such representatives an opportunity
to review and comment on such Supplemental IRS Submission prior to filing it
with the IRS.  Prior to filing any Supplemental IRS Submission that includes any
material issue or statement, each Company shall represent to the other Company
that (i) it has reviewed the Supplemental IRS Submission, and (ii) all
information and representations, if any, relating to such Company, each member
of its Group, and their respective Affiliates that

 

22

--------------------------------------------------------------------------------


 

are contained in the Supplemental IRS Submission are true, correct and complete
in all material respects.  Each Company (or its representatives) shall provide
the other Company (or its representatives) with copies of each Supplemental IRS
Submission filed with the IRS promptly following the filing thereof.

 

(c)                                  Neither Company nor its representatives
shall conduct any substantive communications with the IRS regarding any material
issue arising with respect to any Supplemental Ruling, including meetings or
conferences with IRS personnel, whether telephonically, in person or otherwise,
without first notifying the other Company (or its representatives) and giving
the other Company (or its representatives) a reasonable opportunity to
participate, and a reasonable number of such Company’s representatives shall
have an opportunity to participate in all conferences or meetings with IRS
personnel that take place in person, regardless of the nature of the issues
expected to be discussed; provided, however, that in the case of communications
concerning a Supplemental Ruling that occur during an unscheduled conference
initiated by the IRS or a conference initiated by a Company or its
representatives for a purpose unrelated to a Supplemental Ruling in connection
with which it is not reasonably practicable to provide to the other Company or
its representatives advance notice and an opportunity to participate, such
Company (or its representatives) shall promptly update the other Company and its
representatives as to the content of such communications.  Each Company shall
promptly provide the other Company (or its representatives) with copies of any
correspondence received by such Company (or its representatives) from the IRS
relating to any Supplemental Ruling.

 

SECTION 6.                         Tax Records.

 

6.1                               Retention of Tax Records.  Each of
Distributing and Spinco shall preserve, and shall cause their respective
Subsidiaries to preserve, all Tax Records that are in their possession, and that
could affect the liability of any member of the other Group for Taxes, for as
long as the contents thereof may become material in the administration of any
matter under applicable Tax Law, but in any event until the later of (x) the
expiration of any applicable statutes of limitation, as extended, and (y) seven
years after the Distribution Date.

 

6.2                               Access to Tax Records.  Spinco shall make
available, and cause its Subsidiaries to make available, to members of the
Distributing Group for inspection and copying (x) all Tax Records in their
possession that relate to a Pre-Distribution Period, and (y) the portion of any
Tax Record in their possession that relates to a Post-Distribution Period and
which is reasonably necessary for the preparation of a Tax Return by a member of
the Distributing Group or any of their Affiliates or with respect to any audit,
litigation or other proceeding by a Tax Authority relating to such return. 
Distributing shall make available, and cause its Subsidiaries to make available,
to members of the Spinco Group for inspection and copying (x) all Tax Records in
their possession that relate to a Pre-Distribution Period, and (y) the portion
of any Tax Record in their possession that relates to a Post-Distribution Period
and which is reasonably necessary for the preparation of a Tax Return by a
member of the Spinco Group or any of

 

23

--------------------------------------------------------------------------------


 

their Affiliates or with respect to any audit, litigation or other proceeding by
a Tax Authority relating to such return.

 

6.3                               Confidentiality.  Each party hereby agrees
that it will hold, and shall use its reasonable best efforts to cause its
officers, directors, employees, accountants, counsel, consultants, advisors and
agents to hold, in confidence all records and information prepared and shared by
and among the parties in carrying out the intent of this Agreement, except as
may otherwise be necessary in connection with the filing of Tax Returns or any
administrative or judicial proceedings relating to Taxes or unless disclosure is
compelled by a governmental authority.  Information and documents of one party
(the “Disclosing Party”) shall not be deemed to be confidential for purposes of
this Section 6.3 to the extent such information or document (i) is previously
known to or in the possession of the other party or parties (the “Receiving
Party”) and is not otherwise subject to a requirement to be kept confidential,
(ii) becomes publicly available by means other than unauthorized disclosure
under this Agreement by the Receiving Party or (iii) is received from a third
party without, to the knowledge of the Receiving Party after reasonable
diligence, a duty of confidentiality owed to the Disclosing Party.

 

6.4                               Delivery of Tax Records.  On or before the
Distribution Date, Distributing shall provide to Spinco (to the extent not
previously provided or held by any member of the Spinco Group on the
Distribution Date) copies of (i) the Separate Returns of any member of the
Spinco Group, (ii) the relevant portions of any other Tax Returns with respect
to any member of the Spinco Group, and (iii) other existing Tax Records (or the
relevant portions thereof) reasonably necessary to prepare and file any Tax
Returns of, or with respect to, the members of the Spinco Group, or to defend or
contest Tax matters relevant to the members of the Spinco Group, including in
each case, all Tax Records related to Tax attributes of the members of the
Spinco Group and any and all communications or agreements with, or rulings by,
any Tax Authority with respect to any member of the Spinco Group.

 

SECTION 7.                         Restrictions on Certain Actions of
Distributing and Spinco; Indemnity.

 

7.1                               Restrictive Covenants.

 

(a)                                 General Restrictions.  Following the
Effective Time, Spinco shall not, and shall cause the members of the Spinco
Group and their Affiliates not to, and Distributing shall not, and shall cause
the members of the Distributing Group and their Affiliates not to, take any
action that, or fail to take any action the failure of which, (i) would cause
Distributing or any Subsidiary of Distributing immediately prior to the
Distribution to recognize gain or loss, or otherwise include any amount in
income, as a result of the Restructuring for U.S. federal income tax purposes,
(ii) would be inconsistent with the Contribution and Distribution qualifying, or
would preclude the Contribution and Distribution from qualifying, as a tax-free
transaction described under Sections 368(a), 355 and 361 of the Code,
(iii) would cause Distributing, Spinco, any of their respective Subsidiaries at
the Effective Time, or the holders of Liberty Capital Common Stock that receive
stock of Spinco in the Distribution, to recognize gain or loss,

 

24

--------------------------------------------------------------------------------


 

or otherwise include any amount in income, as a result of the Contribution
and/or the Distribution for U.S. federal income tax purposes, (iv) would be
inconsistent with the Starz Conversion qualifying, or would preclude the Starz
Conversion from qualifying, as a tax-free reorganization described under
Section 368(a)(1)(E) of the Code (except with respect to cash received in lieu
of fractional shares), (v) would cause Distributing, any of its Subsidiaries at
the effective time of the Starz Conversion or any holders of Liberty Starz
Common Stock that received Liberty Capital Common Stock in the Starz Conversion
to recognize gain or loss, or otherwise include any amount in income, as a
result of the Starz Conversion (except with respect to cash received in lieu of
fractional shares), (vi) would be inconsistent with the Split-off Transaction
qualifying, or would preclude the Split-off Transaction from qualifying, as a
tax-free transaction described under Sections 368(a), 355 and 361 of the Code,
or (vii) would cause Liberty Interactive, any Subsidiary of Liberty Interactive
immediately prior to the Split-off Transaction, or the shareholders of Liberty
Interactive that received Liberty Capital Common Stock and/or Liberty Starz
Common Stock in the Split-off Transaction to recognize gain or loss, or
otherwise include any amount in income, as a result of the Split-off Transaction
for U.S. federal income tax purposes.

 

(b)                                 Restricted Actions.  Without limiting the
provisions of Section 7.1(a) hereof, following the Effective Time, Spinco shall
not, and shall cause the members of the Spinco Group and their Affiliates not
to, and Distributing shall not, and shall cause the members of the Distributing
Group and their Affiliates not to, take any action that, or fail to take any
action the failure of which, (i) would be inconsistent with, or would cause any
Person to be in breach of, any representation or covenant, or any material
statement, made in the Tax Materials, the Conversion Tax Materials or the
Split-off Tax Materials, or (ii) would be inconsistent with, or would cause
Distributing to be in breach of, any representation or covenant made in the
Split-off Tax Sharing Agreement.

 

(c)                                  Reporting.  Unless and until there has been
a Final Determination to the contrary, each party agrees not to take any
position on any Tax Return, in connection with any Tax Contest, or otherwise for
Tax purposes that is inconsistent with the Ruling or the Tax Opinion.

 

7.2                               Distributing Indemnity.  Distributing agrees
to indemnify and hold harmless each member of the Spinco Group and their
respective directors, officers, employees, agents, successors and assigns (the
“Spinco Indemnitees”) from and against any and all (without duplication)
(a) Taxes, Tax Items, and Losses allocated to Distributing pursuant to
Section 2.2, (b) Transaction Taxes and Transaction Tax-Related Losses allocated
to Distributing pursuant to Section 2.2(b), (c) Conversion Transaction Taxes and
Conversion Tax-Related Losses allocated to Distributing pursuant to
Section 2.2(c), (d) Split-off Transaction Taxes and Split-off Tax-Related Losses
allocated to Distributing pursuant to Section 2.2(d), (e) Tracking Stock Taxes
and Losses allocated to Distributing pursuant to Section 2.2(e), (f) Taxes and
Losses arising out of or based upon any breach or nonperformance of any covenant
or agreement made or to be performed by Distributing contained in this
Agreement, (g) Transfer Taxes allocated to Distributing pursuant to
Section 2.2(l), (h) Split-off TSA Liabilities allocated to Distributing pursuant
to Section 2.2(m), and (i) Losses, including reasonable out-of-pocket legal,
accounting

 

25

--------------------------------------------------------------------------------


 

and other advisory and court fees and expenses, incurred in connection with the
items described in clauses (a) through (h); provided, however, that
notwithstanding clauses (a), (f) and (i) of this Section 7.2, Distributing shall
not be responsible for, and shall have no obligation to indemnify or hold
harmless any Spinco Indemnitee for, (x) any Transaction Taxes, Transaction
Tax-Related Losses, Conversion Transaction Taxes, Conversion Tax-Related Losses,
Split-off Transaction Taxes, Split-off Tax-Related Losses or Tracking Stock
Taxes and Losses that are allocated to Spinco pursuant to Sections 2.2(b)(i),
(c)(i), (d)(i) or (e)(i), or (y) any Taxes or Losses arising out of or based
upon any breach or nonperformance of any covenant or agreement made or to be
performed by Spinco contained in this Agreement.

 

7.3                               Spinco Indemnity.  Spinco agrees to indemnify
and hold harmless each member of the Distributing Group and their respective
directors, officers, employees, agents, successors and assigns (the
“Distributing Indemnitees”) from and against any and all (without duplication)
(a) Taxes, Tax Items, and Losses allocated to Spinco pursuant to Section 2.2,
(b) Transaction Taxes and Transaction Tax-Related Losses allocated to Spinco
pursuant to Section 2.2(b), (c) Conversion Transaction Taxes and Conversion
Tax-Related Losses allocated to Spinco pursuant to Section 2.2(c), (d) Split-off
Transaction Taxes and Split-off Tax-Related Losses allocated to Spinco pursuant
to Section 2.2(d), (e) Tracking Stock Taxes and Losses allocated to Spinco
pursuant to Section 2.2(e), (f) Taxes and Losses arising out of or based upon
any breach or nonperformance of any covenant or agreement made or to be
performed by Spinco contained in this Agreement, (g) Transfer Taxes allocated to
Spinco pursuant to Section 2.2(l), (h) Split-off TSA Liabilities allocated to
Spinco pursuant to Section 2.2(m), and (i) Losses, including reasonable
out-of-pocket legal, accounting and other advisory and court fees, incurred in
connection with the items described in clauses (a) through (h); provided,
however, that notwithstanding clauses (a), (f) and (i) of this Section 7.3,
Spinco shall not be responsible for, and shall have no obligation to indemnify
or hold harmless any Distributing Indemnitee for, (x) any Transaction Taxes,
Transaction Tax-Related Losses, Conversion Transaction Taxes, Conversion
Tax-Related Losses, Split-off Transaction Taxes, Split-off Tax-Related Losses or
Tracking Stock Taxes and Losses that are allocated to Distributing pursuant to
Sections 2.2(b)(ii), (c)(ii), (d)(ii) or (e)(ii), or (y) any Taxes or Losses
arising out of or based upon any breach or nonperformance of any covenant or
agreement made or to be performed by Distributing contained in this Agreement.

 

7.4                               Scope.  The provisions of this Section 7 are
intended to be for the benefit of, and shall be enforceable by, each
Distributing Indemnitee and its successors in interest and each Spinco
Indemnitee and its successors in interest.

 

7.5                               Notices of Tax Contests.  Each Company shall
provide prompt notice to the other Company of any pending or threatened Tax
audit, assessment, proceeding or other Tax Contest, Joint Claim or Spinco Claim
of which it becomes aware relating to Taxes, Losses or any other liabilities or
amounts for which it is or may be indemnified by such other Company hereunder. 
Such notice shall contain (i) factual information (to the extent known)
describing any asserted Tax liability or other claim in reasonable detail and
shall be accompanied by copies of any notice and other documents

 

26

--------------------------------------------------------------------------------


 

received from any Tax Authority or third party in respect of any such matters,
and (ii) the amount of such asserted Tax liability or other claim.  Such notice
shall be given within a reasonable period of time after notice thereof was
received by such Company, but any failure to give timely notice shall not affect
the indemnities given hereunder except, and only to the extent that, the
indemnifying Company shall have been actually prejudiced as a result of such
failure.  Thereafter, the indemnified Company shall deliver to the indemnifying
Company such additional information with respect to such Tax Contest, Joint
Claim or Spinco Claim in its possession that the indemnifying Company may
reasonably request.

 

7.6                               Control of Tax Contests Generally.

 

(a)                                 General Rule.  Except as provided in
Sections 7.6(b), 7.8, and 7.9, each Company (or the appropriate member of its
Group) shall have full responsibility, control and discretion in handling,
defending, settling or contesting any Tax Contest involving a Tax reported (or
that, it is asserted, should have been reported) on a Tax Return for which such
Company is responsible for preparing and filing (or causing to be prepared and
filed) pursuant to Section 3 of this Agreement.

 

(b)                                 Non-Preparer Participation Rights.  With
respect to a Tax Contest (other than with respect to a Joint Claim or Spinco
Claim) of any Tax Return which could result in a Tax liability for which the
Non-Preparer may be liable under this Agreement or the reduction in any Tax
Benefit to which the Non-Preparer may be entitled to under this Agreement,
(i) the Non-Preparer shall, at its own cost and expense, be entitled to
participate in such Tax Contest, (ii) the Preparer shall keep the Non-Preparer
updated and informed, and shall consult with the Non-Preparer, (iii) the
Preparer shall act in good faith with a view to the merits in connection with
the Tax Contest, and (iv) the Preparer shall not settle or compromise such Tax
Contest without the prior written consent of the Non-Preparer (which consent
shall not be unreasonably withheld) if the settlement or compromise could have a
more than de minimis impact on the Non-Preparer and the other members of its
Group, taken as a whole.

 

7.7                               Cooperation.  The parties shall provide each
other with all information relating to a Tax Contest, Joint Claim or Spinco
Claim which is needed by the other party or parties to handle, participate in,
defend, settle or contest the Tax Contest, Joint Claim or Spinco Claim.  At the
request of any party, the other parties shall take any reasonable action (e.g.,
executing a power of attorney) that is necessary to enable the requesting party
to exercise its rights under this Agreement in respect of a Tax Contest, Joint
Claim or Spinco Claim.  Spinco shall assist Distributing, and Distributing shall
assist Spinco, in taking any remedial actions that are necessary or desirable to
minimize the effects of any adjustment made by a Tax Authority.  The
indemnifying party or parties shall reimburse the indemnified party or parties
for any reasonable out-of-pocket costs and expenses incurred in complying with
this Section 7.7.

 

7.8                               Joint Claims.  Distributing and Spinco will
have the right to jointly control the defense, compromise or settlement of any
Joint Claim; provided, however, that with respect to any Joint Claim arising
under the Split-off Tax Sharing Agreement

 

27

--------------------------------------------------------------------------------


 

(or otherwise subject to the indemnification provisions of the Split-off Tax
Sharing Agreement), Spinco’s rights to jointly control, or otherwise participate
in the defense, compromise or settlement of, any such Joint Claim will be
subject to the terms of the Split-off Tax Sharing Agreement.  Distributing shall
use reasonable efforts to provide Spinco with the right to jointly control with
Distributing and otherwise participate in the defense, compromise or settlement
of, any Joint Claim arising under the Split-off Tax Sharing Agreement (or
otherwise subject to the indemnification provisions of the Split-off Tax Sharing
Agreement), including taking action on behalf of Spinco (at the request of
Spinco) to the extent any other party to the Split-off Tax Sharing Agreement
does not recognize Spinco’s ability to act thereunder; provided, however, that
Distributing shall not be required to relinquish any rights that it has to
control the defense, compromise or settlement of any such Joint Claim (other
than to Spinco pursuant to the foregoing).  No indemnified Company shall settle
or compromise or consent to entry of any judgment with respect to any such Joint
Claim without the prior written consent of the indemnifying Company, which
consent may be withheld in the indemnifying Company’s sole discretion.  No
indemnifying Company shall settle or compromise or consent to entry of any
judgment with respect to any such Joint Claim unless such settlement, compromise
or consent (x) includes an unconditional release of the indemnified Company and
(y) does not enjoin or restrict in any way the future actions or conduct of the
indemnified Company (other than with respect to its performance hereunder).

 

7.9                               Spinco Claims.  Spinco will have the right to
control, directly or indirectly, the defense, compromise or settlement of any
Spinco Claim, and Distributing shall use reasonable efforts to provide Spinco
with the right to control, and otherwise participate in the defense, compromise
or settlement of, such Spinco Claim arising under the Split-off Tax Sharing
Agreement (or otherwise subject to the indemnification provisions of such
agreement), including taking action at the direction of Spinco to the extent any
other party to the Split-off Tax Sharing Agreement does not recognize Spinco’s
ability to act thereunder.  Distributing shall not settle or compromise or
consent to entry of any judgment with respect to any Spinco Claim without the
prior written consent of Spinco, which consent may be withheld in Spinco’s sole
discretion.  Spinco shall not settle or compromise or consent to entry of any
judgment with respect to any such Spinco Claim unless such settlement,
compromise or consent (x) includes an unconditional release of Distributing and
(y) does not enjoin or restrict in any way the future actions or conduct of
Distributing (other than with respect to its performance hereunder).

 

7.10                        Other Claims.  In the event any Distributing
Indemnitee should have a claim against Spinco, or any Spinco Indemnitee should
have a claim against Distributing, under this Section 7 that does not involve a
third party action, such indemnified Company (or Distributing on behalf of all
Distributing Indemnitees or Spinco on behalf of all Spinco Indemnitees, as
applicable) shall as promptly as practicable notify the indemnifying Company of
such claim, describing such claim and the factual basis thereof, the amount of
such claim (if known) and the method of computation of such amount, all with
reasonable particularity.

 

28

--------------------------------------------------------------------------------


 

SECTION 8.                         General Provisions.

 

8.1                               Termination.  This Agreement shall terminate
at such time as all obligations and liabilities of the parties hereto have been
satisfied.  The obligations and liabilities of the parties arising under this
Agreement shall continue in full force and effect until all such obligations
have been satisfied and such liabilities have been paid in full, whether by
expiration of time, operation of law, or otherwise.

 

8.2                               Predecessors or Successors.  Any reference to
Distributing, Spinco, their respective Subsidiaries, or any other Person in this
Agreement shall include any predecessors or successors (e.g., by merger or other
reorganization, liquidation, conversion, or election under Treasury Regulations
Section 301.7701-3) of Distributing, Spinco, such Subsidiary, or such Person,
respectively.

 

8.3                               Expenses.  Except as otherwise expressly
provided for herein, each Company and its Subsidiaries shall bear their own
expenses incurred in connection with the preparation of Tax Returns and other
matters related to Taxes under the provisions of this Agreement for which they
are liable; provided, however, that any fees or expenses incurred in connection
with the preparation of a Combined Return shall be allocated between
Distributing and Spinco in a manner resulting in Distributing and Spinco,
respectively, bearing a reasonable approximation of the actual amount of such
fees or expenses hereunder reasonably related to, and for the benefit of, their
respective Groups.

 

8.4                               Governing Law; Jurisdiction.  This Agreement
and the legal relations among the parties hereto will be governed in all
respects, including validity, interpretation and effect, by the laws of the
State of Delaware applicable to contracts made and performed wholly therein,
without giving effect to any choice or conflict of laws provisions or rules that
would cause the application of the laws of any other jurisdiction. Each of the
parties hereto irrevocably agrees that any legal action or proceeding with
respect to this Agreement, and the rights and obligations arising hereunder, or
for recognition and enforcement of any judgment in respect of this Agreement,
and the rights and obligations arising hereunder brought by the other party
hereto or its successors or assigns, shall be brought and determined exclusively
in the Delaware Court of Chancery and any state appellate court therefrom within
the State of Delaware (or, if the Delaware Court of Chancery declines to accept
jurisdiction over a particular matter, any state or federal court within the
State of Delaware).  Each of the parties hereto hereby irrevocably submits with
regard to any such action or proceeding for itself and in respect of its
property, generally and unconditionally, to the personal jurisdiction of the
aforesaid courts and agrees that it will not bring any action relating to this
Agreement or the transactions contemplated hereby in any court other than the
aforesaid courts.  Each of the parties hereto hereby irrevocably waives, and
agrees not to assert as a defense, counterclaim or otherwise, in any action or
proceeding with respect to this Agreement (a) any claim that it is not
personally subject to the jurisdiction of the above named courts for any reason
other than the failure to serve in accordance with Section 8.6 and this
Section 8.4, (b) any claim that it or its property is exempt or immune from
jurisdiction of any such court or from any legal process commenced in such
courts (whether through service of notice, attachment prior to judgment,
attachment in aid of

 

29

--------------------------------------------------------------------------------


 

execution of judgment, execution of judgment or otherwise) and (c) to the
fullest extent permitted by applicable law, any claim that (i) the suit, action
or proceeding in such court is brought in an inconvenient forum, (ii) the venue
of such suit, action or proceeding is improper or (iii) this Agreement or the
subject matter hereof may not be enforced in or by such courts.  Process in any
such suit, action or proceeding may be served on any party anywhere in the
world, whether within or without the jurisdiction of any such court.  Without
limiting the foregoing, each party agrees that service of process on such party
as provided in Section 8.6 shall be deemed effective service of process on such
party.

 

8.5                               Waiver of Jury Trial.  EACH PARTY HERETO
ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS
AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND, THEREFORE,
EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY
JURY IN RESPECT TO ANY ACTION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN
CONNECTION WITH OR RELATING TO THIS AGREEMENT.  EACH PARTY HERETO CERTIFIES AND
ACKNOWLEDGES THAT (A) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HERETO HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF SUCH ACTION, SEEK TO ENFORCE THE FOREGOING WAIVER, (B) EACH
SUCH PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER,
(C) EACH SUCH PARTY MAKES THIS WAIVER VOLUNTARILY, AND (D) EACH SUCH PARTY HAS
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 8.5.

 

8.6                               Notices.  All notices, requests, and other
communications hereunder shall be in writing and shall be delivered in person,
by facsimile (with confirming copy sent by one of the other delivery methods
specified herein), by overnight courier or sent by certified, registered or
express air mail, postage prepaid, and shall be deemed given when so delivered
in person, or when so received by facsimile or courier, or, if mailed, three
(3) calendar days after the date of mailing, as follows:

 

(a)                                 If to Distributing, to:

 

Starz

8900 Liberty Circle

Englewood, Colorado  80112

 

Attn:  General Counsel

Facsimile:  (720) 852-6279

 

30

--------------------------------------------------------------------------------


 

(b)                                 If to Spinco, to:

 

Liberty Media Corporation

12300 Liberty Boulevard

Englewood, Colorado  80112

 

Attn:  General Counsel

Facsimile:  (720) 875-5382

 

or to such other address as the party to whom notice is given may have
previously furnished to the other parties in writing in the manner set forth
above.

 

8.7                               Counterparts.  This Agreement may be executed
in two or more identical counterparts, each of which shall be deemed to be an
original, and all of which together shall constitute one and the same agreement.

 

8.8                               Binding Effect; Assignment.  This Agreement
and all of the provisions hereof shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and permitted assigns.
Except with respect to a merger of a party, neither this Agreement nor any of
the rights, interests or obligations hereunder shall be assigned by any party
hereto without the prior written consent of the other parties; provided,
however, that each of Distributing and Spinco may assign its respective rights,
interests, liabilities and obligations under this Agreement to any other member
of its Group, but such assignment shall not relieve Distributing or Spinco, as
the assignor, of its liabilities or obligations hereunder.

 

8.9                               Severability.  Any provision of this Agreement
which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof. Any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.  Upon a
determination that any provision of this Agreement is prohibited or
unenforceable in any jurisdiction, the parties shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in an acceptable manner in order that the provisions
contemplated hereby are consummated as originally contemplated to the fullest
extent possible.

 

8.10                        Amendments; Waivers.  Any provision of this
Agreement may be amended or waived if, but only if, such amendment or waiver is
in writing and is signed, in the case of an amendment, by each party to this
Agreement, or in the case of a waiver, by the party against whom the waiver is
to be effective.  No failure or delay by any party in exercising any right,
power or privilege hereunder shall operate as a waiver thereof nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege.  Except as
otherwise provided herein, the rights and remedies herein provided shall be
cumulative and not exclusive of any rights or remedies provided by applicable
law.  Any consent provided under this

 

31

--------------------------------------------------------------------------------


 

Agreement must be in writing, signed by the party against whom enforcement of
such consent is sought.

 

8.11                        Effective Date.  This Agreement shall become
effective on the date recited above on which the parties entered into this
Agreement.

 

8.12                        Change in Law.  Any reference to a provision of the
Code or any other Tax Law shall include a reference to any applicable successor
provision or law.

 

8.13                        Authorization, Etc.  Each of the parties hereto
hereby represents and warrants that it has the power and authority to execute,
deliver and perform this Agreement, that this Agreement has been duly authorized
by all necessary corporate action on the part of such party, that this Agreement
constitutes a legal, valid and binding obligation of such party and that the
execution, delivery and performance of this Agreement by such party does not
contravene or conflict with any provision of law or of its charter or bylaws or
any agreement, instrument or order binding such party.

 

8.14                        No Third Party Beneficiaries.  Except as provided in
Sections 7.2, 7.3, and 8.8 of this Agreement, this Agreement is solely for the
benefit of the parties and their respective Subsidiaries and is not intended to
confer upon any other Person any rights or remedies hereunder.  Notwithstanding
anything in this Agreement to the contrary, this Agreement is not intended to
confer upon any Spinco Indemnitees any rights or remedies against Spinco
hereunder, and this Agreement is not intended to confer upon any Distributing
Indemnitees any rights or remedies against Distributing hereunder.

 

8.15                        Entire Agreement.  This Agreement embodies the
entire understanding among the parties relating to its subject matter and
supersedes and terminates any prior agreements and understandings among the
parties with respect to such subject matter, and no party to this Agreement
shall have any right, responsibility, obligation or liability under any such
prior agreement or understanding.  Any and all prior correspondence,
conversations and memoranda are merged herein and shall be without effect
hereon.  No promises, covenants or representations of any kind, other than those
expressly stated herein, have been made to induce any party to enter into this
Agreement.

 

8.16                        No Strict Construction; Interpretation.

 

(a)                                 Distributing and Spinco each acknowledge
that this Agreement has been prepared jointly by the parties hereto and shall
not be strictly construed against any party hereto.

 

(b)                                 When a reference is made in this Agreement
to an Article, Section, Exhibit or Schedule, such reference shall be to an
Article of, a Section of, or an Exhibit or Schedule to, this Agreement unless
otherwise indicated.  The table of contents and headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.  Whenever the words “include”,
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation”.  The words “hereof”, “herein” and

 

32

--------------------------------------------------------------------------------


 

“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement.  All terms defined in this Agreement shall have the defined meanings
when used in any certificate or other document made or delivered pursuant hereto
unless otherwise defined therein.  The definitions contained in this Agreement
are applicable to the singular as well as the plural forms of such terms and to
the masculine as well as to the feminine and neuter genders of such term.  Any
agreement, instrument or statute defined or referred to herein or in any
agreement or instrument that is referred to herein means such agreement,
instrument or statute as from time to time amended, modified or supplemented,
including (in the case of agreements or instruments) by waiver or consent and
(in the case of statutes) by succession of comparable successor statutes and
references to all attachments thereto and instruments incorporated therein. 
References to a Person are also to its permitted successors and assigns.

 

8.17                        Headings.  The headings contained in this Agreement
are for reference purposes only and will not affect in any way the meaning or
interpretation of this Agreement.

 

8.18                        Assignment of Rights under the Split-off Tax Sharing
Agreement.  Distributing hereby assigns to Spinco all of its rights to
indemnification payments and related rights under the Split-off Tax Sharing
Agreement with respect to any liability for Split-off Transaction Taxes,
Split-off Tax-Related Losses, or any other Taxes, Tax Items, Losses or payments
that, in each case, are allocated to Spinco hereunder and with respect to which
Spinco has paid in whole.  If any Joint Claim is made against any member of the
Distributing Group or the Spinco Group with respect to any Split-off Transaction
Taxes or Split-off Tax-Related Losses, or any other claim is made against any
member of the Distributing Group or the Spinco Group with respect to any other
Taxes, Tax Items, Losses or payments for which any member of the Distributing
Group or the Spinco Group would be entitled to indemnification under the
Split-off Tax Sharing Agreement, then at Spinco’s request, Distributing shall
assert a claim for indemnification against Liberty Interactive under the
Split-off Tax Sharing Agreement in respect of such Split-off Transaction Taxes,
Split-off Tax-Related Losses, or other Taxes, Tax Items, Losses, or payments, as
applicable, to the extent such a claim would not be frivolous.  Spinco and
Distributing shall jointly control the prosecution of any such claim related to
Split-off Transaction Taxes or Split-off Tax-Related Losses, under the
principles contained in Section 7.8, and the principles of Section 7.9 shall
govern any claim that is not a Joint Claim.  Distributing shall not amend,
modify or terminate the Split-off Tax Sharing Agreement, or waive any rights
thereunder, without the prior written consent of Spinco, which consent shall not
be unreasonably withheld.

 

33

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by the
respective officers as of the date set forth above.

 

 

 

STARZ

 

 

 

 

 

 

 

 

 

 

By:

/s/ Richard N. Baer

 

 

 

 

 

 

Name:

Richard N. Baer

 

 

Title:

Senior Vice President and General Counsel

 

 

 

 

 

LIBERTY MEDIA CORPORATION

 

 

 

 

 

 

 

 

 

 

By:

/s/ Albert E. Rosenthaler

 

 

 

 

 

 

Name:

Albert E. Rosenthaler

 

 

Title:

Senior Vice President

 

34

--------------------------------------------------------------------------------